 

 



 

Exhibit 10.2

  

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of the 11th
day of April, 2012 (the “Effective Date”), by and between Georgetown Savings
Bank, a federally chartered savings Bank with its principal office in
Georgetown, Massachusetts (the “Bank”), and Joseph W. Kennedy (“Executive”). The
Board of Directors of the Bank (the “Board”) shall be the authority for the
enforcement of this Agreement. Any reference herein to the “Company” shall mean
Georgetown Bancorp, Inc., the stock holding company of the Bank.

WHEREAS, Executive and the Bank entered into an Employment Agreement, effective
January 1, 2005, pursuant to which Executive agreed to serve as Senior. Vice
President and Chief Financial Officer of the Bank pursuant to the terms thereof,
which agreement was amended and restated in 2008 (as amended and restated, the
“2008 Agreement”); and

WHEREAS, Executive and the Bank desire to further amend and restate the 2008
Agreement in connection with the conversion of the Company to a fully-converted
stock holding company and for certain other purposes; and

 

WHEREAS, Executive has agreed to such changes and other amendments to the 2008
Agreement as provided herein; and

 

WHEREAS, the parties hereto desire to set forth the terms of a revised
employment agreement and the continuing employment relationship between the Bank
and Executive.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.            POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
Senior Vice President and Chief Financial Officer of the Bank (the “Executive
Position”). During said period, Executive also agrees to serve, if elected, as
an officer and director of any subsidiary or affiliate of the Bank. Failure to
reelect Executive to the Executive Position without the consent of Executive
during the term of this Agreement (except for any Termination for Cause, as
defined herein) shall constitute a breach of this Agreement. Executive shall
have the responsibilities designated by the Board or as may be set forth in the
Charter or Bylaws of the Bank. In addition, Executive shall be responsible for
directing the Bank’s financial goals, objectives, and budgets. Executive shall
oversee the investment of funds and manage associated risks, supervise cash
management activities, and execute capital-raising strategies. Executive shall
report directly to the Chief Executive Officer of the Bank.

2.            TERM AND PERFORMANCE OF DUTIES

(a)                The term of this Agreement and the period of Executive’s
employment under this Agreement shall begin as of the date first above written
and shall continue for a period of thirty-six (36) full calendar months
thereafter. On an annual basis, the Chief Executive Officer shall conduct a
comprehensive performance evaluation and review of Executive’s performance,
which shall be reviewed by the Board and the results thereof shall be included
in the minutes of the Board’s meeting. At least six (6) months prior to the
expiration of the term, the Board shall review Executive’s performance during
the preceding term of this Agreement in order to determine whether to renew the
Agreement for an additional term of up to three (3) years, and if the Board
determines to renew the Agreement, it shall provide written notice of such
renewal to Executive at least sixty (60) days prior to the end of the term. In
the event the Board determines not to renew the Agreement, it shall provide
written notice of non-renewal (“Non-Renewal Notice”) to Executive at least sixty
(60) days prior to the expiration of the term.





 

 


(b)               During the period of his employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board, Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, including activities and services
related to the organization, operation and management of the Bank; provided,
however, that, with the approval of the Board, as evidenced by a resolution of
such Board, from time to time, Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, business
companies or business organizations, which, in such Board’s judgment, will not
present any conflict of interest with the Bank, or materially affect the
performance of Executive’s duties pursuant to this Agreement (it being
understood that membership in and service on boards or committees of social,
religious, charitable or similar organizations does not require Board approval
pursuant to this Section 2(b). For purposes of this Section 2(b), Board approval
shall be deemed provided as to service with any such business companies or
organizations that Executive was serving as of the date of this Agreement as set
forth in Exhibit A hereto.

3.            COMPENSATION, BENEFITS AND REIMBURSEMENT

(a)                The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties and responsibilities
described in Section 1. The Bank shall pay Executive as compensation a salary of
not less than $131,840 per year (“Base Salary”). Such Base Salary shall be
payable in accordance with the customary payroll practices of the Bank. During
the period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually. Such review may be conducted by the compensation committee (the
“Committee”) designated by the Board and the Board may increase, but not
decrease, Executive’s Base Salary (except for a decrease that is not in excess
of any decrease that is generally applicable to all employees of the Bank). Any
increase in Base Salary shall become the Base Salary for purposes of this
Agreement.

(b)              In addition to the Base Salary provided in Section 3(a), the
Bank shall provide Executive all such other benefits as are provided to
permanent full-time employees of the Bank.

(c)                The Bank will provide Executive with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement. Without limiting the generality
of the foregoing provisions of this subsection (c), Executive will be entitled
to participate in or receive benefits under any employee benefit plans,
including, but not limited to, the Supplemental Executive Retirement Plan,
retirement plans, pension plans, profit-sharing plans, equity plans,
health-and-accident insurance plans, disability plans, medical coverage or any
other employee benefit plan or arrangement made available by the Bank or the
Company in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Executive will be eligible for
annual incentive compensation and bonuses which shall be paid in cash at the
discretion of the Committee. Nothing paid to Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which
Executive is entitled under this Agreement.



 

 

(d)               The Bank and the Executive have entered into an endorsement
split dollar arrangement which will provide Executive with a pre-retirement
death benefit of One Million Dollars ($1,000,000). In addition, for each year
during the term of this Agreement, Executive shall be paid a tax-adjusted
payment for life insurance for the purpose of and contingent upon Executive’s
use of the after-tax portion of said payment to acquire a life insurance policy
with a death benefit of One Million Dollars ($1,000,000). The amount of the
tax-adjusted payment shall be set forth in a Schedule executed by Executive and
Bank, which Schedule shall be attached to this Agreement as Exhibit B and which
Schedule can be modified from time to time by mutual written consent of
Executive and Bank.

(e)                The Bank or the Company shall pay or reimburse Executive for
all reasonable travel and other reasonable expenses incurred by Executive
performing his obligations under this Agreement and in such amounts as the Board
may from time to time determine. The Bank shall reimburse Executive for his
ordinary and necessary business expenses, including, without limitation, fees
for memberships in such clubs and organizations as Executive and the Board shall
mutually agree are necessary and appropriate for business purposes, and travel
and entertainment expenses incurred in connection with the performance of his
duties under this Agreement, upon presentation to the Chief Executive Officer,
or his designee, for approval of an itemized account of such expenses in such
form as the Chief Executive Officer may reasonably require. Reimbursement of
expenses and in-kind benefits subject to this Section 3(e) or otherwise provided
to Executive shall be subject to the following rules: (i) the amount of such
expenses eligible for reimbursement or in-kind benefits provided in any taxable
year shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year, except as otherwise allowed by
Section 409A of the Internal Revenue Code (“Code”); (ii) any reimbursement shall
be made on or before the last day of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred; and (iii) no right to
reimbursement or in-kind benefits may be liquidated or exchanged for another
benefit.

(f)                To the extent not specifically set forth in this Section 3,
any compensation payable or provided under this Section 3 shall be paid or
provided no later than two and one-half months after the calendar year in which
such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d).

4.            PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

(a)                Upon the occurrence of an Event of Termination (as herein
defined) during Executive’s term of employment under this Agreement, the
provisions of this section shall apply.





 





As used in this Agreement, an “Event of Termination” shall mean and include any
one or more of the following:

(i) the termination by the Bank of Executive’s full-time employment hereunder
for any reason, including a termination following a Change in Control, but not
including a termination for Cause, termination upon Retirement, or a termination
for Disability; or

(ii) Executive’s resignation from the Bank’s employ for “Good Reason,” including
resignation for Good Reason following a Change in Control. Good Reason shall
mean any of the following:

(A) failure to elect or reelect or to appoint or reappoint Executive to the
Executive Position, unless consented to by Executive;

(B) a substantial adverse and material change in Executive’s function, duties,
or responsibilities;

(C) a material reduction to Base Salary or benefits of Executive from that being
provided as of the effective date of this Agreement (except for any reduction
that is part of an employee-wide reduction in pay or benefits);

(D) a liquidation or dissolution of the Bank;

(E) a relocation of Executive’s principal place of employment more than
twenty-five (25) miles from the principal office on the Effective Date;

(F) a material breach of this Agreement by the Bank; or

(G) the failure of the Board to renew this Agreement or provide a similar
employment agreement at the end of the current term by issuing a Non-Renewal
Notice to Executive no later than sixty days before the end of the term, in
accordance with the provisions of Section 2(a) hereof.

Upon the occurrence of any event described in clauses (ii) (A) through (F)
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed, except in case
of a continuing breach, ninety (90) days) after the event giving rise to said
right to elect, which termination by Executive shall be an Event of Termination.
The Bank shall have at least thirty (30) days to remedy any condition set forth
in clauses (ii) (A) through (F), provided, however, that the Bank shall be
entitled to waive such period and make an immediate payment hereunder. No
payment or benefit shall be due to Executive under this Agreement upon
occurrence of an Event of Termination, except as provided in this Section 4.



 

Upon the occurrence of an event described in clause (ii) (G) above, the
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon written notice issued to the Bank no more than
fifteen (15) days after receipt of the Non-Renewal Notice. Upon receipt of the
Executive’s notice of termination due to this Event of Termination, the Bank
shall have thirty (30) days to cure the Event of Termination by reversing its
decision and notifying the Executive that it will renew the Agreement. No later
than the end of the thirty (30) day cure period, the Bank shall either: (i)
notify the Executive that it has reversed its decision and will renew the
Agreement or (ii) provide the Executive with the written release of claims
required under Section 4(i), to be signed by the Executive as a condition to the
receipt of severance benefits hereunder. Notwithstanding the foregoing, the
following will not constitute an Event of Termination under clause (ii)(G)
above: (i) the failure of the Bank to renew the Agreement upon the Executive’s
attainment of the retirement age set forth in Section 7 (or agreed to in writing
by the Executive); (ii) the renewal of the Agreement for a shorter period due to
the Executive’s attainment of the retirement age set forth in Section 7 during
the next three-year term; or (iii) the Bank’s offer to renew the Agreement on
terms that may be different but similar to the terms of this Agreement provided
that, for these purposes, the renewal employment agreement will be considered
“similar” if it requires the same multiple of Base Salary and bonus payment upon
the same Events of Termination.



(b)               Upon the occurrence of an Event of Termination and subject to
Section 4(i) hereof, the Bank shall pay Executive, as severance pay or
liquidated damages, or both, a cash amount equal to one (1) times (three (3)
times if the Event of Termination follows a Change in Control) the highest
annual rate of Base Salary paid to Executive at any time under this Agreement.

(c)                Upon the occurrence of an Event of Termination and subject to
Section 4(i) hereof, the Bank shall pay Executive a cash amount equal to one (1)
times (three (3) times if the Event of Termination follows a Change in Control)
the Executive’s tax-adjusted payment as provided for in Section 3(d), to be used
to maintain the life insurance policy owned by Executive, as set forth in
Section 3(d) hereof.

(d)               Upon the occurrence of an Event of Termination and subject to
Section 4(i) hereof, the Bank will provide at the Bank’s expense, life insurance
(including the life insurance provided under the endorsement split dollar life
insurance agreement between Executive and Bank) and non-taxable medical and
dental coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Bank for Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Bank employees. Such coverage shall cease twelve (12) months
following the Event of Termination (thirty-six months if the Event of
Termination follows a Change in Control). The period of continued health care
coverage required by Code Section 4980B(f) shall run concurrently with the
coverage period provided herein. If the Bank cannot provide one or more of the
benefits set forth in this paragraph because Executive is no longer an employee,
applicable rules and regulations prohibit such benefits or the payment of such
benefits in the manner contemplated, or it would subject the Bank to penalties,
then the Bank shall pay the Executive a cash lump sum payment reasonably
estimated to be equal to the value of such benefits. Such cash lump sum payment
shall be made in a lump sum within thirty (30) days after the later of the
Executive’s date of termination (“Date of Termination”) of employment or the
effective date of the rules or regulations prohibiting such benefits or
subjecting the Bank to penalties, provided, however, in the event Executive is a
Specified Employee (with the meaning of Treasury Regulation Section
1.409A-1(i)), and to the extent necessary to avoid penalties under Code Section
409A, no payment shall be made to Executive prior to the first day of the
seventh month following Executive’s Date of Termination.



 

(e)                Subject to the satisfaction of Section 4(i) hereof, the
payments under Sections 4(b) and 4(c) shall be payable in a single cash lump-sum
distribution within thirty (30) days following the occurrence of an Event of
Termination.

(f)                Upon the occurrence of an Event of Termination and subject to
the satisfaction of Section 4(i) hereof, the Executive will fully vest in all
non-vested stock options and/or restricted stock that have been granted to him,
and in the case of stock options, such options shall be immediately exercisable.

(g)               For purposes of this Section 4, Date of Termination shall mean
the date of “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder; provided, however, that the Bank
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.

(h)               Notwithstanding the preceding paragraphs of this Section 4, in
the event that the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) would be deemed to
include an “excess parachute payment” under Section 280G of the Code or any
successor thereto, then such Termination Benefits will be reduced to an amount
(the “Non-Triggering Amount”), the value of which is one dollar ($1.00) less
than an amount equal to the total amount of payments permissible under Section
280G of the Code or any successor thereto. In the event a reduction is
necessary, Executive shall be entitled to determine which benefits or payments
shall be reduced or eliminated so the total parachute payments do not result in
an excess parachute payment. If Executive does not make this determination
within ten business days after receiving a written request from the Bank, the
Bank may make such determination, and shall notify Executive promptly thereof.
In the event it is determined that permitting Executive or the Bank to make the
determination regarding the form or manner of reduction would violate Code
Section 409A, such reduction shall be made pro rata.

(i)                 Notwithstanding the foregoing, Executive shall not be
entitled to any payments or benefits under this Section 4 unless and until
Executive executes a release of his claims against the Bank, the Company and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act (“ADEA”), but not
including claims for benefits under tax-qualified plans or other benefit plans
in which Executive is vested, claims for benefits required by applicable law or
claims with respect to obligations set forth in this Agreement that survive the
termination of this Agreement. In order to comply with the requirements of Code
Section 409A and the ADEA, the release shall be provided to Executive no later
than the date of his Separation from Service and Executive shall have no fewer
than twenty-one (21) days to consider the release, and following Executive’s
execution of the release, Executive shall have seven (7) days to revoke said
release.



 



5.           CHANGE IN CONTROL DEFINED

(a)                For purposes of this Agreement, the term “Change in Control”
shall mean the occurrence of any of the following events:

(i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation, provided, however, that a second-step conversion of the Company’s
mutual holding company is specifically excluded from consideration as a Change
in Control under this definition;

(ii) Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
Board as the result of a directive, supervisory agreement or order issued by the
primary federal regulator of the Company or the Bank or by the Federal Deposit
Insurance Corporation (“FDIC”) shall be deemed to have also been a director at
the beginning of such period; and provided, further, that the elimination of the
Company’s board of directors by merger into a new stock holding company in
connection with a second-step conversion of the Company’s mutual holding company
shall not be deemed a Change in Control if the Bank’s Board of Directors
continues to satisfy this requirement; or

(iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(b) In the event of a Change in Control, the term “Bank” shall be defined to
include any successor to the Bank.



 



 



 



6.            TERMINATION FOR DISABILITY OR DEATH

(a) Disability. Termination of Executive’s employment based on “Disability”
shall mean any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a period of not less
than twelve (12) months that: (i) renders Executive unable to engage in any
substantial gainful activity, or (ii) causes Executive to receive income
replacement benefits for a period of not less than three (3) months under an
accident and health plan of the Bank covering Executive. A determination as to
whether Executive has suffered a Disability shall be made by the Board with
objective medical input.

The Bank will cause to be continued life insurance and non-taxable medical and
dental coverage substantially comparable, as reasonable or customarily
available, to the coverage maintained by the Bank for Executive prior to his
termination for Disability, except to the extent such coverage may be changed in
its application to all Bank employees or not available on an individual basis to
an employee terminated for Disability. This coverage shall cease upon the
earlier of (i) the date Executive returns to the full-time employment of the
Bank in the same capacity as he was employed prior to his termination for
Disability and pursuant to an employment agreement between Executive and the
Bank; (ii) Executive’s full-time employment by another employer; (iii) Executive
attaining the age of 65; (iv) Executive’s death; or (v) twenty four (24) months
from the date of Disability.

(b) Death. In the event of the death of Executive while in the active employment
of the Bank, Executive’s beneficiary shall be entitled to Executive’s interest
in the life insurance policy proceeds covered by the endorsement split dollar
agreement between Executive and the Bank referenced in Section 3(d) hereof. No
further amounts or benefits shall be due hereunder.

7.            TERMINATION UPON RETIREMENT

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established by the Board and agreed to, in writing, by
Executive. Upon termination of Executive based on Retirement, no amount or
benefit shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party. Notwithstanding the foregoing, Executive shall
have the right to participate in the Bank’s health insurance plans for the
applicable COBRA period, to the extent eligible, at the expense of Executive.

8.            TERMINATION FOR CAUSE

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, material breach of the Bank’s Code of Ethics,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that, in the reasonable opinion of the Board, will likely cause
substantial financial harm or substantial injury to the reputation of the Bank,
willfully engaging in actions that, in the reasonable opinion of the Board, will
likely cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the members of the Board at a meeting of the
Board called and held for that purpose, finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. Other than as set forth in
Section 9(a), Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause. Any non-vested stock
options granted to Executive under any stock option plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause (unless it is determined in arbitration
that grounds for Termination for Cause did not exist, in which event all terms
of the options as of the date of termination shall apply, and any time periods
for exercising such options shall commence from the date of resolution in
arbitration).



 

 

9.            NOTICE OF TERMINATION

(a) Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to Executive. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. If,
within thirty (30) days after any Notice of Termination for Cause is given,
Executive notifies the Bank that a dispute exists concerning the termination,
the parties shall promptly proceed to arbitration. Notwithstanding the pendency
of any such dispute, the Bank may discontinue to pay Executive compensation
until the dispute is finally resolved in accordance with this Agreement. If it
is determined that Executive is entitled to compensation and benefits under
Section 4 of this Agreement, the payment of such compensation and benefits by
the Bank shall commence immediately following the date of resolution by
arbitration, with interest due Executive on the cash amount that would have been
paid pending arbitration (at the prime rate as published in The Wall Street
Journal from time to time).

(b) Any other purported termination by the Bank or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of employment under the provision so indicated. “Date of
Termination” shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 18 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay Executive his Base Salary and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by Executive of his employment, which is disputed by the
Bank, and if it is determined in arbitration that Executive is not entitled to
termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in The Wall Street Journal from time to time if it
is determined in arbitration that Executive’s voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.



 

 

10.          Non-COmpetition and POST-TERMINATION OBLIGATIONS

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b), (c), (d) and (e) of this Section
10.

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party at an hourly rate based upon his most recent Base Salary
prior to termination.

(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities (all of which is considered to be a trade secret) of the
Bank or affiliates thereof to any person, firm, corporation, or other entity for
any reason or purpose whatsoever (except for such disclosure as may be required
to be provided to the Office of the Comptroller of the Currency (“OCC”), the
Federal Deposit Insurance Corporation (“FDIC”), the Board of Governors of the
Federal Reserve System (“Federal Reserve”) or other bank regulatory agency with
jurisdiction over the Bank or Executive). In the event of a breach or threatened
breach by Executive of the provisions of this Section 10, the Bank will be
entitled to a temporary restraining order, preliminary injunction and permanent
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or affiliates thereof. Nothing herein will be construed as prohibiting the
Bank from pursuing any other remedies available to the Bank for such breach or
threatened breach, including the recovery of damages from Executive.

(d) Upon any termination of Executive’s employment pursuant to which Executive
is receiving compensation under Section 4(a)(i) hereof or 4(a)(ii) hereof,
provided, however, this Section 10(d) shall not be applicable in the event such
termination occurs following a Change in Control (as defined in Section 5 of
this Agreement) Executive agrees not to compete with the Bank for a period of
one (1) year following such termination in any area within a radius of 25 miles
from any offices of the Bank or any of the Bank’s affiliates. Executive agrees
that during such period and within said area, Executive shall not: (i) work for
or advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Bank or any of its affiliates; (ii) solicit, offer
employment to, or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
officer or employee of the Bank or of any affiliate, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or any affiliate that has headquarters or
offices within 25 miles of the locations in which the Bank has business
operations or has filed an application for regulatory approval to establish an
office; or (iii) solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.



 

(e) The parties hereto, recognizing that irreparable injury will result to the
Bank, its business and property in the event of Executive’s breach of this
Section 10, agree that in the event of any such breach by Executive, the Bank
will be entitled, in addition to any other remedies and damages available, to a
temporary restraining order, preliminary injunction and permanent injunction to
restrain the violation hereof by Executive. Executive represents and admits that
Executive’s experience and capabilities are such that Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
it for such breach or threatened breach, including the recovery of damages from
Executive.

11.           EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the 2008 Agreement, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to
Executive of a kind elsewhere provided in writing.

12.          NO ATTACHMENT; BINDING ON SUCCESSORS

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, his estate, and the Bank and its respective successors and assigns,
which shall acquire, directly or indirectly, by merger, consolidation, purchase
or otherwise, all or substantially all of the assets or stock of the Bank.

13.          MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.



 

 

14.          REQUIRED PROVISIONS

(a) The Bank’s Board may terminate Executive’s employment at any time, but any
termination by the Bank’s Board other than Termination for Cause as defined in
Section 8 hereof shall not prejudice Executive’s right to compensation or other
benefits under this Agreement. Executive shall have no right to receive
compensation or other benefits for any period after Termination for Cause.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit Insurance Act, the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
Agreement obligations were suspended and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Comptroller of the OCC or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12
U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or (ii) by the
Comptroller or his or her designee at the time the Comptroller or his or her
designee approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Comptroller to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.





 





15.          SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

16.          HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

17.          GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

18.          ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Massachusetts in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Any payment to Executive
required under this Section shall be made after the final resolution referenced
herein, but not later than the later of (i) December 31 of the calendar year in
which such resolution is achieved, and (ii) two and one-half months after the
date on which such final resolution is achieved.

19.          PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank within two and one-half months following the date on
which such fees are incurred, provided that the dispute or interpretation has
been settled by Executive and the Bank or resolved in Executive’s favor.

20.          INDEMNIFICATION

(a) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of the Agreement and for a
period of 6 years thereafter to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank or
the Company or any subsidiary or affiliate of the Bank or the Company (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements (such settlements must be approved by the Board or the
board of directors of the Company, as appropriate), provided, however, neither
the Bank nor Company shall be required to indemnify or reimburse Executive for
legal expenses or liabilities incurred in connection with an action, suit or
proceeding arising from any illegal or fraudulent act committed by Executive.
Any such indemnification shall be made consistent with Section 145.121 of the
OCC Regulations.



 

 

(b) Notwithstanding the foregoing, no indemnification shall be made unless the
Bank gives the OCC at least sixty (60) days’ notice of its intention to make
such indemnification. Such notice shall state the facts on which the action
arose, the terms of any settlement, and any disposition of the action by a
court. Such notice, a copy thereof, and a certified copy of the resolution
containing the required determination by the Board shall be sent to the Deputy
Controller for the OCC Northeastern District Office. The notice period shall run
from the date of such receipt. No such indemnification shall be made if the OCC
advises the Bank in writing within such notice period of its objection thereto.

21.          NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

To the Bank: Georgetown Savings Bank

2 East Main Street

Georgetown, Massachusetts 01833

 

To Executive: Joseph W. Kennedy

22 Sherwood Drive

Bradford, Massachusetts 01835

 

22.          SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

23.          no mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise. No payment
provided for in this Agreement shall be reduced by any compensation earned by
Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source, after the termination of his employment
with the Bank.





 



24.          SECTION 409a.

The parties agree that this Agreement shall be interpreted to comply with or be
exempt from Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Each payment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(ii).

 

[Signature page follows]



 

 

SIGNATURES

IN WITNESS WHEREOF, the Bank has authorized this Agreement to be executed by its
duly authorized representatives, and Executive has signed this Agreement, on the
day and date first above written.

 



ATTEST:   GEORGETOWN SAVINGS BANK       /s/ Karen Dunnett   By: /s/ Mr. J
Richard Murphy               WITNESS:   EXECUTIVE:          /s/ Pamela H.
Kentley   /s/ Joseph W. Kennedy     Joseph W. Kennedy 



 



 



 



 

 

